UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- General Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/17 FORM N-CSR Item 1. Reports to Stockholders. General Money Market Fund, Inc. SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 16 FOR MORE INFORMATION Back Cover General Money Market Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for General Money Market Fund, Inc., covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Market and Fund Performance Overview For the six-month period ended May 31, 2017, General Money Market Fund’s Class A shares produced an annualized yield of 0.24%, Class B shares yielded 0.05%, and Dreyfus Class shares yielded 0.29%. Taking into account the effects of compounding, the fund’s Class A shares, Class B shares, and Dreyfus Class shares produced annualized effective yields of 0.24%, 0.05%, and 0.29%, respectively. 1 Yields of money market instruments climbed over the reporting period as the Federal Reserve Board (the “Fed”) twice raised short-term interest rates and investors looked forward to higher levels of inflation and economic growth. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue its goal, the fund normally invests in a diversified portfolio of high-quality, short-term, dollar-denominated debt securities, including securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; domestic and dollar-denominated foreign commercial paper; and other short-term corporate obligations and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. The fund is a money market fund subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, and seeks to maintain a stable share price of $1.00. The Fed Twice Raised Short-Term Interest Rates The reporting period began just weeks after the November 2016 presidential election, which sparked a robust rally in most domestic financial markets as investors looked forward to more stimulative fiscal, tax, and regulatory policies from a new presidential administration. Consumer and business confidence continued to move higher in December 2016, when 155,000 jobs were created and the unemployment rate ticked higher to 4.7%. The U.S. economy produced a 2.1% annualized growth rate during the fourth quarter of 2016 as declining export activity partly offset gains in consumer spending and corporate profits. Perhaps most significant, the Fed implemented a long-awaited rate hike in mid-December 2016, raising the overnight federal funds rate by 25 basis points to between 0.50% and 0.75%. In January 2017, the economy added 216,000 new jobs, but the unemployment rate moved slightly higher to 4.8%. Meanwhile, both manufacturing and non-manufacturing activity continued to expand. Consumer confidence remained strong, but moderated from its peak during the final months of 2016. 3 DISCUSSION OF FUND PERFORMANCE (continued) February 2017 saw the addition of 232,000 jobs, a reduction in first-time claims for unemployment benefits, and a decrease in the unemployment rate to 4.7%. Corporate earnings reports generally exceeded analysts’ expectations, manufacturing activity expanded, and consumer and business confidence remained robust. Meanwhile, oil prices weakened somewhat, giving back a portion of their previous gains. March 2017 brought another rate hike from the Fed, its second in three months. Citing a strong labor market and mounting inflationary pressures, monetary policymakers raised the target for the federal funds rate another 25 basis points to between 0.75% and 1.00%. Although the unemployment rate fell to a multi-year low of 4.5%, job creation declined to an estimated 50,000 new positions during the month. U.S. economic growth slowed to an estimated 1.2% annualized rate over the first quarter of 2017, reflecting downturns in personal consumption expenditures and business inventory investment. In April 2017, consumer confidence moderated amid intensifying national and global political concerns, and U.S. manufacturing activity slowed compared to the previous month. Yet, corporate earnings continued to exceed analysts’ forecasts, on average, and the labor market rebounded with 174,000 new jobs. The unemployment rate declined to 4.4%, its lowest level in nearly 10 years. In May 2017, the unemployment rate slid to 4.3%, a 16-year low, as older workers retired and the labor force shrank. Indeed, a relatively modest 138,000 new jobs were created during the month as some employers reported difficulty in finding qualified workers. Nonetheless, wage growth generally remained steady, increasing at a rate that was roughly in line with inflation. More Rate Hikes Expected Despite recent signs that fiscal and tax reforms may be more difficult to enact than many anticipated, investors have continued to respond positively to expectations of greater economic growth. Indeed, the Fed again raised short-term rates just two weeks after the reporting period’s end, sending the federal funds rate to between 1.00% and 1.25%. Most analysts expect the Fed to implement one or more additional increases over the remainder of 2017. In the rising interest-rate environment, we have continued to maintain the fund’s weighted average maturity in a range that is modestly shorter than industry averages. This strategy is intended to capture higher yields as they become available. As always, we have retained our longstanding focus on quality and liquidity. June 15, 2017 You could lose money by investing in a money market fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The fund’s short-term corporate and asset-backed securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General Money Market Fund, Inc. from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class B Dreyfus Class Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class B Dreyfus Class Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .78% for Class A, .97% for Class B and .64% for Dreyfus Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Negotiable Bank Certificates of Deposit - 51.0% Principal Amount ($) Value ($) Bank of Montreal (Yankee) 1.14%, 7/10/17 200,000,000 200,000,000 Bank of Montreal (Yankee) 1.20%, 6/21/17 200,000,000 a 200,000,000 Bank of Nova Scotia (Yankee) 1.44%, 6/14/17 375,000,000 a 375,000,000 BNP Paribas (Yankee) 1.26% - 1.30%, 6/16/17 - 7/12/17 200,000,000 200,000,000 BNP Paribas (Yankee) 1.46%, 6/2/17 150,000,000 a 150,000,000 Citibank N.A. (Yankee) 1.18%, 6/6/17 90,000,000 90,000,000 DnB Bank (Yankee) 0.90%, 6/1/17 445,000,000 b 445,000,000 KBC Bank/NY (Yankee) 0.92%, 6/1/17 440,000,000 440,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 1.25% - 1.26%, 6/1/17 - 6/19/17 155,000,000 a,b 155,000,341 Mizuho Bank Ltd./NY (Yankee) 1.12%, 7/7/17 150,000,000 b 150,000,000 Natixis New York (Yankee) 1.16%, 8/2/17 150,000,000 150,000,000 Norinchukin Bank/NY (Yankee) 1.32% - 1.33%, 8/25/17 - 9/1/17 320,000,000 320,000,000 Oversea-Chinese Banking Corp. (Yankee) 1.15%, 6/19/17 150,000,000 150,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 1.40%, 6/9/17 150,000,000 a,b 150,000,000 Sumitomo Mitsui Trust Bank (Yankee) 1.14% - 1.23%, 6/2/17 - 6/21/17 430,000,000 a,b 430,000,000 Swedbank (Yankee) 0.91%, 6/1/17 445,000,000 445,000,000 Wells Fargo Bank NA (Yankee) 1.19% - 1.51%, 6/8/17 - 7/13/17 462,000,000 a 462,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,512,000,341) Commercial Paper - 17.5% ASB Finance Ltd. 1.36%, 6/14/17 200,000,000 a 200,000,000 Caisse des Depots et Consignations 1.12%, 7/11/17 100,000,000 99,875,556 Canadian Imperial Bank of Commerce 1.32%, 6/16/17 300,000,000 a 300,000,000 6 Commercial Paper - 17.5% (continued) Principal Amount ($) Value ($) Collateralized Commercial Paper II Co., LLC 1.60%, 6/19/17 200,000,000 a,b 200,000,000 ING (US) Funding LLC 1.44%, 6/12/17 250,000,000 a 250,000,000 Mitsubishi UFJ Trust and Banking Corp. 1.16%, 7/13/17 300,000,000 b 299,594,000 Oversea-Chinese Banking Corp. 1.15%, 6/21/17 200,000,000 199,872,222 Total Commercial Paper (cost $1,549,341,778) Asset-Backed Commercial Paper - 10.5% Alpine Securitization Ltd. 1.25%, 7/31/17 180,000,000 b 179,625,000 Antalis S.A. 1.20%, 6/14/17 110,000,000 b 109,952,333 Atlantic Asset Securitization LLC 1.41%, 10/10/17 121,000,000 b 120,383,572 Collateralized Commercial Paper II Co., LLC 1.20%, 6/6/17 260,000,000 b 259,956,667 LMA Americas LLC 1.18% - 1.20%, 6/12/17 - 7/13/17 180,000,000 b 179,854,839 Starbird Funding Corp. 1.20%, 7/10/17 75,000,000 b 74,902,500 Total Asset-Backed Commercial Paper (cost $924,674,911) Time Deposits - 13.1% Australia and New Zealand Banking Group (Grand Cayman) 0.82%, 6/1/17 169,000,000 169,000,000 DZ Bank 0.83%, 6/1/17 55,000,000 55,000,000 ING Bank (London) 0.94%, 6/1/17 190,000,000 190,000,000 Natixis New York (Grand Cayman) 0.82%, 6/1/17 200,000,000 200,000,000 Nordea Bank Finland 0.82%, 6/1/17 440,000,000 440,000,000 Royal Bank of Canada (Toronto) 0.81%, 6/1/17 100,000,000 100,000,000 Total Time Deposits (cost $1,154,000,000) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Repurchase Agreements - 7.9% ABN AMRO Bank N.V. Tri-Party Agreement thru BNY Mellon, 0.99%, dated 5/31/17, due 6/1/17 in the amount of $40,001,100 (fully collateralized by $10,405,227 Agency Collateralized Mortgage Obligation, 2.25%-3.50%, due 4/20/46-3/15/47, value $10,512,787, $7,649,803 Agency Mortgage-Backed Securities, Interest Only, due 12/1/29-10/20/46, value $4,447,348, $25,052,219 Corporate Debt Securities, 1.40%-9.95%, due 6/4/17-2/15/47, value $26,093,109 and $89 U.S. Treasuries, 1.38%-2%, due 2/28/20-11/15/26, value $88) 40,000,000 40,000,000 Citigroup Global Markets Holdings Inc. Tri-Party Agreement thru BNY Mellon, 0.91%, dated 5/31/17, due 6/1/17 in the amount of $350,008,847 (fully collateralized by $2,823,803,472 Agency Collateralized Mortgage Obligation, Interest Only, due 6/17/20-4/25/57, value $377,952,940 and $42,400 U.S. Treasuries, 1%, due 2/15/46, value $44,446) 350,000,000 350,000,000 Credit Agricole CIB Tri-Party Agreement thru BNY Mellon, 0.80%, dated 5/31/17, due 6/1/17 in the amount of $210,004,667 (fully collateralized by $211,465,773 U.S. Treasuries, 0.13%-2.50%, due 4/15/18-4/30/24, value $214,200,002) 210,000,000 210,000,000 HSBC USA Inc. Tri-Party Agreement thru JPMorgan Chase Bank, 1.01%, dated 5/31/17, due 6/1/17 in the amount of $100,002,806 (fully collateralized by $147,598,203 Asset-Backed Securities, 1.22%-4.69%, due 5/15/19-6/15/28, value $103,004,690) 100,000,000 100,000,000 Total Repurchase Agreements (cost $700,000,000) Total Investments (cost $8,840,017,030) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities amounted to $2,754,269,252 or 31.15% of net assets. 8 Portfolio Summary (Unaudited) † Value (%) Banking 81.6 Repurchase Agreements 7.9 Asset-Backed/Banking 5.8 Finance 2.0 Asset-Backed/MultiSeller Programs 1.4 Financial Services 1.3 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including repurchase agreements of $700,000,000)—Note 1(b) 8,840,017,030 8,840,017,030 Cash 877,419 Interest receivable 6,343,158 Receivable for shares of Common Stock subscribed 66 Prepaid expenses 2,400,003 8,849,637,676 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 7,227,460 Payable for shares of Common Stock redeemed 66,046 Accrued expenses 221,235 7,514,741 Net Assets ($) 8,842,122,935 Composition of Net Assets ($): Paid-in capital 8,842,110,117 Accumulated net realized gain (loss) on investments 12,818 Net Assets ($) 8,842,122,935 Net Asset Value Per Share Class A Class B Dreyfus Class Net Assets ($) 1,178,417,092 7,663,639,430 66,413 Shares Outstanding 1,178,391,024 7,663,652,680 66,413 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2017 (Unaudited) Investment Income ($): Interest Income 48,018,968 Expenses: Management fee—Note 2(a) 23,577,699 Shareholder servicing costs—Note 1 and Note 2(c) 12,484,887 Distribution, service and prospectus fees—Note 2(b) 10,065,628 Registration fees 1,808,521 Directors’ fees and expenses—Note 2(d) 285,682 Custodian fees—Note 2(c) 150,704 Professional fees 54,082 Prospectus and shareholders’ reports 10,345 Miscellaneous 70,249 Total Expenses 48,507,797 Less—reduction in expenses due to undertaking—Note 2(a) (2,050,777) Less—reduction in shareholder servicing costs due to undertaking—Note 2(c) (2,018,219) Less—reduction in fees due to earnings credits—Note 2(c) (4,819) Net Expenses 44,433,982 Investment Income—Net 3,584,986 Net Realized Gain (Loss) on Investments—Note 1(b) ($) 8,306 Net Increase in Net Assets Resulting from Operations 3,593,292 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Operations ($): Investment income—net 3,584,986 1,428,174 Net realized gain (loss) on investments 8,306 4,512 Net Increase (Decrease) in Net Assets Resulting from Operations 3,593,292 1,432,686 Distributions to Shareholders from ($): Investment income—net: Class A (1,425,942) (196,967) Class B (2,158,947) (1,234,966) Dreyfus Class (97) (17) Total Distributions Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A 640,013,661 4,324,824,105 Class B 3,127,039,990 15,525,608,149 Dreyfus Class 34,617 33,050 Distributions reinvested: Class A 1,425,942 195,022 Class B 2,128,344 1,216,659 Dreyfus Class 28 7 Cost of shares redeemed: Class A (604,684,887) (5,305,994,889) Class B (3,655,573,656) (20,117,803,265) Dreyfus Class (29,723) (11,566) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 9,331,760,313 14,903,692,305 End of Period 8,842,122,935 9,331,760,313 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2017 Class A Shares Year Ended November 30, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000) (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .12 b .01 .01 .01 .01 .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 c .74 .74 .73 .73 .74 Ratio of net expenses to average net assets .78 c .54 .22 .17 .19 .26 Ratio of net investment income to average net assets .24 c .01 .01 .01 .01 .01 Net Assets, end of period ($ x 1,000) 1,178,417 1,141,649 2,122,633 1,921,780 1,808,922 1,763,266 a Amount represents less than $.001 per share. b Not annualized. c Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2017 Class B Shares Year Ended November 30, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000) (.000) (.000) (.000) (.000) (.000) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .03 b .01 .01 .01 .01 .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.04 1.03 1.03 1.03 1.03 Ratio of net expenses to average net assets .97 c .55 .22 .17 .19 .26 Ratio of net investment income to average net assets .05 c .01 .01 .01 .01 .01 Net Assets, end of period ($ x 1,000) 7,663,639 8,190,050 12,781,019 13,041,843 12,677,604 12,416,095 a Amount represents less than $.001 per share. b Not annualized. c Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2017 Dreyfus Class Shares Year Ended November 30, (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 Investment Operations: Investment income—net .000 b .000 b - Distributions: Dividends from investment income—net (.000) b (.000) b - Net asset value, end of period 1.00 1.00 1.00 Total Return (%) .15 c .03 .00 d,e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 d .71 .54 d Ratio of net expenses to average net assets .64 d .62 .22 d Ratio of net investment income to average net assets .29 d .03 - Net Assets, end of period ($ x 1,000) 66 61 40 a From September 1, 2015 (commencement of initial offering) to November 30, 2015. b Amount represents less than $.001 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: General Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue 42.5 billion shares of $.001 par value Common Stock. The fund currently has authorized three classes of shares: Class A (7 billion shares authorized), Class B (28.5 billion shares authorized) and Dreyfus Class (7 billion shares authorized). Class A, Class B and Dreyfus Class shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act, Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A, Class B and Dreyfus Class shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2017, sub-accounting service fees amounted to $2,059,814 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 40,000 Dreyfus Class shares of the fund. The fund operates as a “retail money market fund” as that term is defined in Rule 2a-7 under the Act (a “Retail Fund”). It is the fund’s policy to maintain a constant net asset value (“NAV”) per share of $1.00, and the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a constant NAV per share of $1.00. As a Retail Fund, the fund may, or in certain circumstances, must impose a fee upon the sale of shares or may temporarily suspend redemptions if the 16 fund’s weekly liquid assets fall below required minimums because of market conditions or other factors. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 8,840,017,030 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. At May 31, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the 18 fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The collateral is held on behalf of the fund by the tri-party administrator with respect to any tri-party agreement. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. (c) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2016 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, brokerage commissions and extraordinary expenses) exceed 1½% of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to Dreyfus, or Dreyfus will bear, such excess expense. During the period ended May 31, 2017, there was no reduction in expenses pursuant to the Agreement. Dreyfus has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $2,050,777 during the period ended May 31, 2017. (b) Under the Service Plan with respect to Class A, adopted pursuant to Rule 12b-1 under the Act, Class A shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Service Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class A. In addition, Class A shares pay the Distributor for distributing its shares, servicing shareholder accounts (“Servicing”) and advertising and marketing relating to Class A shares at an annual rate of .20% of the value of its average daily net assets. The Distributor may pay one or more Service Agents a fee with respect to Class A shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record. The schedule of such fees and the basis upon which such fees will be paid shall be determined from time to time by the Distributor. If a holder of Class A shares ceases to be a client of a Service Agent, but continues to hold Class A shares, the Distributor will be permitted to act as a Service Agent with respect to such fund shareholders and receive payments under the Service Plan for Servicing. The fees payable for Servicing are payable without regard to actual expenses incurred. During the period ended May 31, 2017, Class A shares were charged $1,272,331 pursuant to the Service Plan. Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of 20 additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing its shares at an annual rate not to exceed .20% of the value of its average daily net assets. During the period ended May 31, 2017, Class B shares were charged $8,793,297 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A and Dreyfus Class (the “Shareholder Services Plan”), Class A and Dreyfus Class shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2017, Class A and Dreyfus Class shares were charged $82,456 and $6, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (the “Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of its shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents with respect to these services. The Distributor determines the amounts to be paid to Service Agents. Dreyfus had also undertaken from December 1, 2016 through May 31, 2017to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares (excluding taxes, brokerage commissions and extraordinary expenses) exceeded an annual rate of 1.02% of the value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be revised or terminated at any time. During the period ended May 31, 2017, Class B shares were charged $10,299,355 pursuant to the Class B Shareholder Services Plan, of which $2,018,219 was reimbursed by Dreyfus. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2017, the fund was charged $35,355 for transfer agency services and $1,710 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,708. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2017, the fund was charged $150,704 pursuant to the custody agreement. These fees were partially offset by earnings credits of $3,111. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended May 31, 2017, the fund was charged $1,149 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended May 31, 2017, the fund was charged $5,791 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $3,841,027, Distribution Plan fees $1,536,399, Shareholder Services Plan fees $2,017,783, custodian fees $140,063, Chief Compliance Officer fees $4,826 and transfer agency fees $14,942, which are offset against an expense reimbursement currently in effect in the amount of $327,580. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 22 NOTES 23 NOTES 24 NOTES 25 For More Information General Money Market Fund, Inc. 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: GMMXXClass B: GMBXXDreyfus Class: GMGXX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 1556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund will disclose daily, on www.dreyfus.com , the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). Information regarding how the fund voted proxies related to portfolio securities for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0196SA0517 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 27, 2017 By: /s/ James Windels James Windels Treasurer Date: July 27, 2017 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
